Citation Nr: 1452639	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  04-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to an initial evaluation in excess of 20 percent for the lumbosacral strain/sprain with disc herniation at L4-L5 prior to July 19, 2012.

2. Entitlement to an initial evaluation in excess of 60 percent for the lumbosacral strain/sprain with disc herniation at L4-L5 from July 19, 2012.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2003 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the March 2003 rating decision, the RO, in pertinent part, granted service connection for a low back strain with an evaluation of 10 percent effective November 1, 2002.  The Veteran appealed the initial rating.  The RO denied entitlement to service connection for sleep apnea in the March 2010 rating decision.

In an April 2004 rating decision, the RO increased the evaluation of the low back disability to 20 percent effective November 1, 2002.  In a March 2013 rating decision, the RO granted a temporary total rating based on a period of hospitalization and convalescence for his service-connected low back disability, for the period from December 7, 2010 to January 31, 2011 under 38 C.F.R. § 4.30.  In a November 2013 rating decision, the RO increased the evaluation of the low back disability to 60 percent effective July 19, 2012.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the low back disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In April 2011 and August 2014, the Veteran confirmed that he was withdrawing his request for a Board hearing.

This matter was previously before the Board in August 2007, October 2010, June 2012, and August 2013, at which time it was remanded for further development.  It is now returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Several issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These matters are entitlement to increased ratings for the following service-connected disabilities: radiculopathy of each lower extremity, carpal tunnel syndrome of each wrist, disabilities of each knee, disabilities of each ankle, a left hip disability, and a lytic lesion of the right femur.  See February 2014 appeal brief, see also September 12, 2014 VA Form 21-526EZ, and September 15, 2014 VA Form 21-526EZ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is remanded to the AOJ.


FINDINGS OF FACT

1. Prior to July 19, 2012, the Veteran's low back disability is manifested by "moderate" limitation of motion, including forward flexion limited to 50 degrees; the evidence does not suggest intervertebral disc syndrome, severe limitation of motion, listing of the spine, positive Goldthwaite's sign, a marked limitation of forward bending in standing position, the loss of lateral motion with osteoarthritic changes, or a narrowing or irregularity of joint space.

2. From July 19, 2012, the Veteran's low back disability is manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of 6 weeks; the evidence does not suggest ankylosis.



CONCLUSIONS OF LAW

1. Prior to July 19, 2012, the criteria for a rating in excess of 20 percent rating for a lumbosacral strain/sprain with disc herniation at L4-L5, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292 (2003), 5243 (2014).

2. From July 19, 2012, the criteria for a rating in excess of 60 percent for lumbosacral strain/sprain with disc herniation at L4-L5, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2003), 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

Additionally, the Veteran was afforded several VA examinations.  The Board finds that the examinations and medical opinions obtained, taken together, are adequate to decide the claim, as they are predicated on a full reading of the Veteran's medical history.  Pursuant to and in compliance with the Board's prior remand instructions, the AOJ sought and obtained additional treatment reports and provided the Veteran with a new VA examination for his low back disability to address his incapacitating episodes.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records. 38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.

Spine Criteria

The spine rating criteria were changed on September 26, 2003, which was during the pendency of the Veteran's claim. VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Prior to September 26, 2003, the spine was rated under different criteria depending on the specific diagnosis.  For example, there were separate criteria for vertebral fractures, different types of ankylosis of the spine, limitation of motion of the spine, and lumbosacral strain. Following the regulation changes, disabilities of the spine were to be rated under a uniform General Rating Formula, and, if applicable, a Formula for Rating Intervertebral Disc Syndrome.

Under pre-September 2003 Diagnostic Code 5292, slight, moderate, and severe limitations of lumbar motion warranted 10, 20, and 40 percent ratings, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6 (2003, 2014).  Although the criteria under Diagnostic Code 5292 were less defined that the current criteria, guidance can be obtained from the amended regulations.  With the new criteria, in adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though pre-September 2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Diagnostic Code 5293, as amended in September 2002, prior to the appeal period, provided the rating criteria for intervertebral disc syndrome.  Those criteria appeared essentially as it does under the current version Diagnostic Code 5243, and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The old Diagnostic Code 5295 provided for a 20 percent rating for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted when the disability is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Other pre-September 2003 diagnostic codes provided for ratings based on vertebral fractures (Diagnostic Code 5285), and ankylosis of the spine (Diagnostic Codes 5286-5289); those rating criteria have been considered, but are not applicable to the Veteran's disability.

Presently, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling. 38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula, Note 5.

Under the current rating schedule, where a spine disability is manifested by intervertebral disc syndrome, the disc disease may be rated based on limitation of motion, as delineated above, or based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Veteran's low back disability is rated 20 percent disabling prior to July 19, 2012, and 60 percent disabled thereafter.  The disability was awarded service connection in a March 2003 rating decision with a 10 percent evaluation, effective November 1, 2002, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5292.  In an April 2004 rating decision, the RO increased the evaluation of the low back disability to 20 percent effective November 1, 2002, under diagnostic Code 5237.  In a November 2013 rating decision, the RO increased the evaluation of the low back disability to 60 percent effective July 19, 2012, under Diagnostic Code 5243.  VA received the Veteran's claim December 16, 2002.

Factual Background

At a February 2003 VA orthopedic examination, range of motion was flexion to 90 degrees, extension to 20 degrees, lateral rotation to 25 degrees, and lateral flexion to 25 degrees bilaterally.  The examiner noted lumbosacral strain/sprain with preserved range of motion as described with no evidence of fatigability or incoordination.

In private records in May 2004, the Veteran indicated that his only symptom was muscle spasm.  The examiner found this hard to believe given his significant lumbar disease. 

In September 2007, the Veteran's co-worker's noted the impact of the Veteran's disability on his employment.  They stated that he experienced pain and collapsed more than once during work.

Private treatment records from Lourdes Health System dated July August 2008 note his receipt of the first steroid injection of a series in August 2008.

On VA examination in November 2010, the examiner noted an antalgic gait and the Veteran's use of a cane for ambulation with prior use of a back brace.  The Veteran reported that he could stand for more than ten minutes and could sit for more than 20 minutes without pain.  He reported receipt of three steroid injections, use of a TENS unit, and stimulator.  He denied incapacitating episodes or hospitalizations within the last 12 month period.  He reported constant pain but no flare-ups.  His occupation was that of clerk and he was limited in sitting and activities of daily living such as house chores were limited due to pain.  Range of motion was forward flexion 70 degrees with pain at 50 degrees, extension to 20 degrees with pain, left lateral flexion to 20 degrees, right lateral flexion 25 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees with objective evidence of painful motion.  There was no additional of limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no evidence of muscle atrophy or tenderness upon palpitation of the lumbar spine.  The examiner noted moderate degenerative joint disease at T12-L1 and L4-L5.

A private treatment record from Atlas Spine dated October 2010, showed the Veteran reported a worsening of symptomatology over the last year.

Private treatment records from Larchmont Imaging dated September 2003 to July 2010 documented treatment for the spine disorder.  In July 2010, stable mild to moderate degenerative disc disease at T12-L1 and L4-L5 was noted.

The private medical records dated from to December 2010 to January 2011, showed than in December 2010, the Veteran underwent a lumbar fusion to reduce pain in the lumbar spine.

As noted, in March 2013, the RO granted a temporary total rating for the period from December 7, 2010 to January 31, 2011, based on the Veteran's hospitalization and convalescence. See 38 C.F.R. § 4.130.

The July 2012 VA examiner found there was evidence of disk syndrome with incapacitating episodes during flare-ups which occur two times every two weeks whereby the Veteran was at bed rest and was incapacitated lasting two days in duration.  In a September 2013 addendum to the July 2012 VA examination, a VA examiner noted the Veteran's incapacitating episodes requiring bed rest, were prescribed by a physician and necessitated treatment by a physician. 

On examination in July 2013, range of motion was forward flexion to 50 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, right and left lateral rotation to 20 degrees.  Pain was noted.  Repetitive motion testing did not result in additional limitations.  The examiner noted mild to moderate muscle spasm, tenderness on palpation, and guarding in the lumbar spine resulting in abnormal gait and use of a cane for ambulation.  In regard to functional loss, the Veteran's strength, speed, and coordination were mildly to moderately decreased.  The Veteran reported difficulty sitting for more than 20 minutes, standing and walking for more than 10 minutes, and bending and lifting more than 15 pounds due to lumbar pain.  There was weakened movement, less movement than normal, no excess fatigability, incoordination with moderate to severe pain with range of motion.  There was mild to moderate swelling on palpation, but no deformity, no atrophy of disuse, and instability of station.  The Veteran reported incapacitating episodes occurred two times every two week lasting 3 days in duration.  The examiner noted balance and propulsion were mildly to moderately decreased in regards to remaining functional effect.

Period prior to July 19, 2012

Prior to July 19, 2012, the Veteran's spine disability is most appropriately evaluated on the basis of the criteria for lumbosacral strain or limitation of motion.

For a 40 percent rating, the disease must show either severe limitation of motion, or severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DCs 5292, 5295 (2003).  

Considering the 40 percent criteria under the new regulations as an aid to determining what meets the criteria for "severe" limitation of motion, the Board notes that a 40 percent rating is only applicable upon a showing of limitation of flexion to 30 degrees. 38 C.F.R. § 4.71a, DCs 5235-5243, General Rating Formula. See also DeLuca, 8 Vet. App. at 205-06.  In this regard, it is noted that on VA examination in February 2003, his forward flexion was to 90 degrees with lateral rotation and lateral flexion to 25 degrees.  The February 2003 VA examiner described his range of motion as "preserved."  On VA examination in November 2010, forward flexion was to 70 degrees with pain at 50 degrees and the Veteran denied tenderness to palpation over the vertebral spine.  Based on the record, this limitation of motion is considered to be moderate impairment, rather than severe.  There are none of the criteria that would warrant a 40 percent evaluation under the criteria for lumbosacral strain, or when considering the claim the basis of limitation of motion.

The Board has considered a rating for the period prior to July 19, 2012, under the criteria for intervertebral disc syndrome.  Beginning September 2002 and therefore in effect through the Veteran's appeal period, a 40 percent rating under the criteria for intervertebral disc syndrome with a showing of incapacitating episodes with a total duration of at least four weeks during the previous year was available. 38 C.F.R. § 4.71a, DC 5243.  The Veteran experienced pain flare-ups and collapsed at work during the period in question, such as demonstrated in private treatment records and lay statements.  In this regard, the Veteran was not diagnosed with any kind of intervertebral disc syndrome until July 2010 when mild degenerative disc disease was assessed.  While that fact alone is insufficient to determine that a rating under the criteria for intervertebral disc syndrome is inappropriate, 38 C.F.R. § 4.20 (2014) (addressing analogous ratings), there is no evidence of any incapacitating episodes until July 2012.  In fact, the Veteran specifically denied any incapacitating episodes in November 2010.  In short, prior to July 19, 2012, the Veteran's disability manifested, at most, moderate limitation of motion with forward flexion to 50 degrees with pain and no evidence of incapacitating episodes.  38 C.F.R. § 4.71a, DC 5292 (2003).  Further, there is no evidence of listing of the whole spine to one side, positive Goldthwaite's sign, marked limitation of forward bending, or any other criteria that would warrant a severe rating under the criteria for a lumbosacral strain. 38 C.F.R. § 4.71a, DC 5295 (2003).

Beginning July 19, 2012

For the period beginning July 19, 2012, the Veteran's lumbar spine rating is 60 percent for intervertebral disc syndrome.  The Veteran's current 60 percent rating is the highest scheduler rating available under the Rating Formula for intervertebral disc syndrome.  In order to warrant a higher rating, the disability must be rated under the provisions of the General Rating Formula for limitation of motion. 

For the next higher rating of 100 percent, there must be evidence of ankylosis.  As noted above, note 5 of the General Formula defines unfavorable ankylosis as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, resulting in certain conditions, such as difficulty walking because of a limited line of vision or difficulty breathing.  Note 5 provides that favorable ankylosis is represented by fixation of a spinal segment in a neutral position (zero degrees). Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (32nd ed. 2012).

There is no evidence of ankylosis during the appeal period.  The Veteran himself has not alleged that he has ankylosis.  On all occasions when examined, the Veteran has had significant remaining range of motion.  Hence, the evidence is against the grant of an increased rating on the basis of ankylosis.

The Veteran is in receipt of service connection for bilateral radiculopathy, the ratings for which are referred to the RO for adjudication above, so additional compensation for this would constitute impermissible pyramiding. See 38 C.F.R. § 4.14, VA's anti-pyramiding regulation.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  There is no indication of any bladder or bowel impairment.  Review of the record also reveals no additional neurological disorder for which separate compensation may be considered, other than those already subject to service connection.  

As such, a rating higher than 20 percent for the disability of the lumbar spine prior to July 19, 2012, and a rating higher than 60 percent for the disability of the lumbar spine for the period beginning July 19, 2012, is not warranted.

Extraschedular Consideration

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.

If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.

Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization due to his spine disability, other than the period of time from December 2010 to January 2011 that he was assigned a temporary rating for spine surgery.  While he has experienced some interference with his employment, there is no evidence that the interference has been significant; the Veteran has consistently documented the necessity of taking some days off due to his spine disability, and having to make adjustments in his position at his sedentary job, but those inconveniences are not "exceptional or impractical."  

In this regard, the Board notes that the rating schedule is specifically designed to address some impairment in earning capacity, and to compensate for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  The evidence does not suggest "considerable" loss of working time, and thus, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, the Veteran has not alleged any additional functional impairment caused by the collective impact of his service-connected disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted his lumbar spine disability in any way that is not already considered by the rating criteria.  

During the course of this appeal, the Veteran has not alleged any additional symptomatology which is entitled to service connection, but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that referral for extraschedular consideration is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

As the Veteran continues to be employed, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating higher than 20 percent for the lumbosacral strain/sprain with disc herniation at L4-L5 prior to July 19, 2012, is denied.

An initial rating higher than 60 percent for the lumbosacral strain/sprain with disc herniation at L4-L5 from July 19, 2012, is denied.



REMAND

The Veteran's claim of service connection for sleep apnea must be remanded for an additional medical opinion.  The record shows a current diagnosis of sleep apnea.  See September 2009 private treatment record.  In January 2010, a VA examiner opined that the Veteran's sleep apnea was not related to his service-connected generalized anxiety disorder.  

The Veteran has suggested that his sleep apnea is directly related to service, or in the alternative, that it is caused by anti-psychotic medication.  See December 2009 statement and August 2010 notice of disagreement.  The Board notes that sleep apnea was diagnosed in 2009 and the generalized anxiety disorder was diagnosed in 2002.  The record lacks any opinion addressing the questions of direct service connection and secondary service connection based on aggravation.  In addition, the Veteran submitted articles that suggest an association between anxiety and sleep apnea that should be addressed on remand.  See August 2010 VA Form 21-526.

On remand, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all available VA and non-VA treatment records are obtained. 

2. Refer the Veteran's claims folder, including records in VBMS, to an appropriate medical professional for an opinion on the nature and etiology of the sleep apnea.  If an examination is necessary, one should be provided.  

The examiner should answer the following questions as definitively as possible: (a) Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service? (b) Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated (chronically worsened) by his service-connected generalized anxiety disorder, to include medications used to treat the disorder?

If the Veteran's current sleep apnea was aggravated by his service-connected generalized anxiety disorder, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner should address the articles that suggest a relationship between anxiety and sleep apnea in the addendum opinion.

The examiner must provide a rationale for each opinion given.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


